Exhibit 10.1

 

POI ACQUISITION, L.L.C.
QUADRANGLE MASTER FUNDING LTD

 

 

September 20, 2004

 

Protection One Alarm Monitoring, Inc.
Protection One, Inc.
Network Multi-Family Security Corporation
c/o Protection One, Inc.
818 South Kansas Avenue
Topeka, Kansas  66612



Ladies and Gentlemen:

 

1.             We refer to the:  (a) Credit Facility Standstill Agreement, dated
as of February 17, 2004 (the “Agreement”), among Protection One Alarm
Monitoring, Inc. (“POAM”), Protection One, Inc., (“POI”), Network Multi-Family
Security Corporation (“Network”) and POI Acquisition, L.L.C. (“POI
Acquisition”); (b) letter from Quadrangle Master Funding Ltd (“Quadrangle”) to
POAM, dated February 27, 2004, (i) advising POAM of Quadrangle’s assumption from
POI Acquisition of one-third of the obligations under the Credit Facility; and
(ii) confirming Quadrangle’s agreement to be bound by the obligations of POI
Acquisition set forth in the Agreement; (c) letter from POI Acquisition and
Quadrangle to POAM, POI and Network, dated May 17, 2004, amending the term of
the Agreement (except as otherwise provided therein); (d) letter from POI
Acquisition and Quadrangle to POAM, POI and Network, dated May 24, 2004, further
amending the term of the Agreement (except as otherwise provided therein); (e)
letter from POI Acquisition and Quadrangle to POAM, POI and Network, dated May
28, 2004, further amending the term of the Agreement (except as otherwise
provided therein); (f) letter from POI Acquisition and Quadrangle to POAM, POI
and Network, dated June 28, 2004, further amending the term of the Agreement
(except as otherwise provided therein); (g) letter from POI Acquisition and
Quadrangle to POAM, POI and Network, dated July 26, 2004, further amending the
term of the Agreement (except as otherwise provided therein); and (h) letter
from POI Acquisition and Quadrangle to POAM, POI and Network, dated August 23,
2004, further amending the term of the Agreement (except as otherwise provided
therein) (the “Sixth Letter Agreement”).  Capitalized terms used but not defined
herein shall have the meanings ascribed to such terms in the Agreement.

 

2.             Pursuant to section 3 of the Agreement, the Agreement shall
terminate and be of no further force and effect on the Debt Specified Date
(which currently, under clause (i) of section 3 of the Agreement, as amended by
the Sixth Letter Agreement, is 11:59 p.m. prevailing Eastern Time on September
20, 2004).  By

 

--------------------------------------------------------------------------------


 

this letter agreement and at your request, we hereby agree to further amend the
definition of the Outside Date to mean 11:59 p.m. prevailing Eastern time on the
date that is 224 days after the Effective Time (the period beginning with the
Effective Time and continuing through and including the Outside Date, the
“Outside Standstill Period”).  We also hereby agree that the Outside Standstill
Period shall be automatically extended three (3) consecutive times by seven (7)
day periods (and the definition of Outside Date shall be further amended
accordingly), without any further action required to be taken by any party
hereto, unless POI Acquisition and Quadrangle deliver written notice of
non-extension to POI pursuant to Paragraph 4 of this letter agreement on
September 24, 2004, October 1, 2004 or October 8, 2004.  Under no circumstance
shall the Outside Standstill Period exceed 245 days pursuant to the terms of
this letter agreement.  This letter agreement shall not apply to section 5 of
the Agreement.  Except as otherwise provided herein, the Agreement shall remain
in full force and effect subject to the terms and provisions thereof.

 

3.             Notwithstanding anything to the contrary contained herein:  (a)
in the event that POI Acquisition and Quadrangle deliver written notice of
termination to POI pursuant to Paragraph 4 of this letter agreement, this letter
agreement and the Outside Standstill Period shall terminate effective as of two
business days following the date of receipt of such written notice by POI; and
(b) nothing herein shall constitute an amendment or waiver of the termination
provisions of clause (ii) of section 3 of the Agreement.

 

4.             Any written notice to be given pursuant to this letter agreement
by POI Acquisition and Quadrangle shall be sufficiently given if sent by
overnight delivery service or by facsimile transmission, with receipt confirmed,
as follows:

 

Protection One, Inc.
4221 W. John Carpenter Freeway
Irving, Texas, 75063
Attn: J. Eric Griffin, General Counsel
Facsimile: (972) 916-6195

 

with a copy to:

 

Kirkland & Ellis LLP
200 E. Randolph Drive
Chicago, Illinois 60601
Attn: Anup Sathy
Facsimile: (312) 861-2200

 

5.             This letter agreement may be executed in counterparts.  Please
confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this letter agreement enclosed herewith.

 

*              *              *              *

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

POI ACQUISITION, L.L.C.

 

 

By:

 /s/ David A. Tanner

 

Name: David A. Tanner

Title: Member

 

QUADRANGLE MASTER
FUNDING LTD

 

 

By:

 /s/ Michael Weinstock

 

Name: Michael Weinstock

Title: Member

 

--------------------------------------------------------------------------------


 

Agreed as of the date first written above:

 

PROTECTION ONE ALARM
MONITORING, INC.

 

By:

 /s/ Darius G. Nevin

 

Name: Darius G. Nevin

Title: Executive Vice President

 

 

PROTECTION ONE, INC.

 

 

By:

 /s/ Darius G. Nevin

 

Name: Darius G. Nevin

Title: Executive Vice President

 

 

NETWORK MULTI-FAMILY
SECURITY CORPORATION

 

 

By:

 /s/ Steve Williams

 

Name: Steve Williams

Title: President

 

--------------------------------------------------------------------------------